Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered March 7, 1984, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police had reasonable cause to arrest her. The defendant called the police to state she had "stuck” someone with a knife, and upon meeting with the police officer sent to speak with her, she immediately waived her Miranda rights and confessed to a crime, upon which the officer was authorized to arrest the defendant (see, CPL 140.10 [1] [b]). Giving the appellant Miranda warnings when the encounter began did not indicate that she was then in custody (see, People v Oates, 104 AD2d 907).
At no time in the course of her interrogation did the defendant display any reluctance to speak, and there was no evidence that her confession was involuntary. The evidence does not indicate that the appellant was illegally isolated from her parents. Neither she nor her parents attempted to contact each other, and, in fact, the police had to insist that she contact her parents (cf., People v Rivera, 78 AD2d 556).
We have considered the defendant’s other contentions and find them to be without merit. Kunzeman, J. P., Hooper, Spatt and Sullivan, JJ., concur.